Citation Nr: 0524926	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-01 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred after August 14, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to March 1968 and from August 1985 to September 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on June 3, 2003, which vacated a 
November 2002 Board decision and remanded the case for the 
veteran to be provided notice under the provisions of 
38 U.S.C. § 5103(a).  The Board remanded the case in October 
2003 and notice in accordance with Court's order was provided 
to the veteran in February 2004.  The case was again remanded 
for additional development in June 2004.

The veteran resides within the jurisdiction of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issue initially arose from a March 2002 
decision by the VA Medical Center (VAMC) in Mountain Home, 
Tennessee, the agency of original jurisdiction (AOJ).  In 
October 2002, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

By correspondence dated October 8, 2002, the Board notified 
the veteran that his motion to advance his case on the docket 
was granted.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
Board notes there is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim 
provisions of Chapter 17, Title 38 of the United States Code 
(Chapter 17).  See 38 C.F.R. §§ 17.1004, 17.1006 (2004); see 
also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
Although it is unclear whether the revised provisions of the 
VCAA apply to claims adjudicated under Chapter 17, a review 
of the record shows the veteran was notified of the VCAA as 
to his present appeal by correspondence dated in February 
2004.  

VA law provides that payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 if the 
veteran satisfies all of the following conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2004).

In this case, private medical records show that on August 8, 
2001, while working as a carpenter the veteran slumped 
against the wall down to the floor with acute changes in 
mental status and flattening of the left side of his face.  A 
subsequent computed tomography scan revealed a large 
intracerebral hemorrhage.  A right temporal parietal 
craniotomy with evacuation of an acute anterior cranial 
hemorrhage was performed on August 8, 2001.  Correspondence 
dated October 23, 2002, noted the veteran had filed a 
workman's compensation claim that was denied by his employer 
and that a trial had been set in the case for 
December 6, 2002.  

A June 16, 2004, VA report of contact noted the veteran 
stated his workman's compensation claim was tied up in court 
and that he had no idea when the matter would be finally 
resolved.  In correspondence dated August 23, 2004, VA 
requested he provide information as to the status of his 
workman's compensation claim.  In a statement received in 
November 2004 he reported he was waiting for the judge to 
render a final decision in his workman's compensation claim.  
As the present record shows the veteran's workman's 
compensation claim is unresolved, the Board finds appellate 
review at this time would be premature.  Payment or 
reimbursement under 38 U.S.C.A. § 1725 requires satisfaction 
of all of the enumerated conditions as provided by 38 C.F.R. 
§ 17.1002.



Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be requested to 
provide information as to the status of 
his workman's compensation or any other 
pending third party claims pertinent to 
the matter on appeal.  He should be 
advised that further action on the 
present issue must be deferred until 
evidence is received demonstrating all 
reasonably available remedies against a 
third party for payment have been 
exhausted.

2.  Upon receipt of information 
indicating all reasonably available 
remedies against a third party for 
payment have been exhausted, the issue on 
appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  Additional development 
should be conducted as necessary.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

